Envoy Capital Group Inc. First Quarter Report 2010 Envoy Capital Group Inc. NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements; they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. 2 Envoy Capital Group Inc. Consolidated Balance Sheets Unaudited - Prepared by Management (Expressed in Canadian dollars) As at: December31 2009 September30 2009 Assets Current Cash note 3 $ 8,370,397 $ 13,931,670 Investments held for trading 7,724,218 5,154,996 Accounts receivable 1,834,789 2,005,975 Prepaid expenses 279,338 383,631 18,208,742 21,476,272 Investments note 3 211,151 214,593 Real estate note 4 1,116,000 1,250,100 Property, plant and equipment 580,555 654,239 $ 20,116,448 $ 23,595,204 Liabilities and Shareholders' Equity Current Bank indebtedness note 6 $ 175,000 $ - Accounts payable and accrued liabilities note 12 1,606,958 1,120,750 Derivatives held for trading note 7 556,372 668,477 Deferred revenue 158,186 169,535 2,496,516 1,958,762 Minority interest note 8 7,964 12,408 Shareholders' equity Share capital note 9 9,340,990 9,340,990 Contributed surplus 29,822,864 29,822,864 Deficit (21,551,886 ) (17,539,820 ) 17,611,968 21,624,034 $ 20,116,448 $ 23,595,204 On behalf of the Board: (signed) (signed) Geoffrey B. Genovese, David I. Hull, Director Director The accompanying notes are an integral part of these statements 3 Envoy Capital Group Inc. Consolidated Statements of Operations Unaudited - Prepared by Management (Expressed in Canadian dollars) For the three months ended: December31 2009 December31 2008 Net revenue from consumer branding business $ 1,577,127 $ 3,941,774 Net investment losses note 3 (78,208 ) (350,928 ) Interest and dividend income note 3 7,484 137,720 1,506,403 3,728,566 Operating expenses: Salaries and benefits 2,093,642 3,465,620 General and administrative note 4 698,538 890,362 Occupancy costs 233,702 219,933 3,025,882 4,575,915 Depreciation 67,261 187,475 Interest expense and financing costs 14,136 4,495 3,107,279 4,767,885 Loss before income taxes, restructuring expense and minority interest (1,600,876 ) (1,039,319 ) Restructuring expense note 12 2,414,948 - Loss before income taxes and minority interest (4,015,824 ) (1,039,319 ) Income tax expense - - Loss before minority interest (4,015,824 ) (1,039,319 ) Minority interest (3,758 ) (1,488 ) Net loss $ (4,012,066 ) $ (1,037,831 ) Loss per share Basic $ (0.47 ) $ (0.12 ) Diluted $ (0.47 ) $ (0.12 ) Weighted average number of common shares outstanding - basic 8,558,377 8,558,730 Weighted average number of common shares outstanding - fully diluted 8,558,377 8,558,730 The accompanying notes are an integral part of these statements 4 Envoy Capital Group Inc. Consolidated Statements of Comprehensive Income (Loss) Unaudited - Prepared by Management (Expressed in Canadian dollars) For the three months ended: December31 2009 December31 2008 Net loss $ (4,012,066 ) $ (1,037,831 ) Other comprehensive income - - Comprehensive loss $ (4,012,066 ) $ (1,037,831 ) The accompanying notes are an integral part of these statements 5 Envoy Capital Group Inc. Consolidated Statements of Retained Earnings (Deficit) Unaudited - Prepared by Management (Expressed in Canadian dollars) For the three months ended: December31 2009 December31 2008 Deficit, beginning of period $ (17,539,820 ) $ (7,064,010 ) Net loss (4,012,066 ) (1,037,831 ) Deficit, end of period $ (21,551,886 ) $ (8,101,841 ) The accompanying notes are an integral part of these statements 6 Envoy Capital Group Inc. Consolidated Statements of Cash Flows Unaudited - Prepared by Management (Expressed in Canadian dollars) For the three months ended: December31 2009 December31 2008 Cash flows from operating activities: Net loss $ (4,012,066 ) $ (1,037,831 ) Items not involving cash: Depreciation 67,261 187,475 Minority interest (3,758 ) (1,442 ) Impairment of real estate 134,100 - Change in fair value of held for trading investments 78,208 350,928 Net change in non-cash working capital balances: Accounts receivable 171,186 1,358,523 Prepaid expenses 104,293 (137,002 ) Investments held for trading (2,647,430 ) (5,809,768 ) Accounts payable and accrued liabilities 486,208 285,725 Derivatives held for trading (112,105 ) 787,431 Deferred revenue (11,349 ) (126,899 ) Net cash provided by (used in) operating activities (5,745,452 ) (4,142,860 ) Cash flows from financing activities: Operating line of credit 175,000 265,000 Loan payable repayments - (22,456 ) Minority interest (686 ) 17,000 Share buy back under normal course issuer bid - (59,477 ) Net cash provided by (used in) financing activities 174,314 200,067 Cash flows from investing activities: Loans receivable - 121,875 Purchase of capital assets 6,423 (12,892 ) Investments 3,442 - Net cash provided by (used in) investing activities 9,865 108,983 Net change in cash (5,561,273 ) (3,833,810 ) Cash, beginning of period 13,931,670 4,576,771 Cash, end of period $ 8,370,397 $ 742,961 Supplemental cash flow information: Interest paid $ 14,136 $ 4,495 Income taxes paid - - The accompanying notes are an integral part of these statements 7 Envoy Capital Group Inc. Consolidated Statement of Shareholders Equity Unaudited - Prepared by Management (Expressed in Canadian dollars) Share capital Contributed surplus Deficit Total shareholders' equity Balance, September 30, 2009 $ 9,340,990 $ 29,822,864 $ (17,539,820 ) $ 21,624,034 Net loss for the period - - (4,012,066 ) (4,012,066 ) Balance, December 31, 2009 $ 9,340,990 $ 29,822,864 $ (21,551,886 ) $ 17,611,968 The accompanying notes are an integral part of these statements 8 1. Basis of presentation These unaudited interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles in Canada. These interim financial statements do not include all the note disclosure required for annual financial statements and therefore should be read in conjunction with Envoy’s annual consolidated financial statements for the year ended September 30, 2009. In the opinion of management, all adjustments considered necessary for fair presentation have been included. The results for the interim periods presented are not necessarily indicative of the results that may be expected for any future period. Certain comparative figures have been reclassified to conform to the financial statement presentation adopted for 2010. 2. Significant accounting policies Accounting policies followed in the preparation of the December 31, 2009 interim consolidated financial statements are consistent with those used in the preparation of the annual consolidated financial statements. 3. Investments December312009 September302009 Investments held for trading Publicly-traded investments Equities $ 7,500,692 $ 4,719,259 Derivatives 223,526 435,737 Total investments held for trading $ 7,724,218 $ 5,154,996 Investments Investment in Capital Pool Company $ 186,901 $ 200,000 Available for sale investments in private equity 24,250 24,250 Total investments $ 211,151 $ 224,250 As at December 31, 2009 the portfolio of investments held for trading was invested in marketable securities, including common shares and derivative instruments.The specific investments within the portfolio will vary depending on market conditions. Derivative investments consisted of market index put options with expiry dates ranging from March 2010 to December 2011. 9 3. Investments (continued) In April 2007, Envoy founded Sereno Capital Corporation (“Sereno”), a Capital Pool Company, under the specific provisions of the TSX-V program.During fiscal 2007, the Company invested $200,000 in Sereno and at December 31, 2009 Envoy owned an approximate 28% interest.Members of Envoy’s management group are also officers and directors of Sereno and exercise significant influence. The investment in Sereno has been accounted for using the equity method.Accordingly, the Company has recognized a cumulative loss of $13,099 on its investment, representing its share of Sereno’s operating losses to date.Sereno is currently in the process of evaluating opportunities and has not yet completed a qualifying transaction. 4. Real estate The Company currently owns two properties on Queen St. in Toronto, which it had planned to develop for resale.Given market conditions, in fiscal 2009, the Company made a decision not to develop the properties.The properties have been recorded at fair value, net of disposal costs.As a result, the Company recorded an impairment loss of approximately $134,000 in the period, representing the difference between the carrying value at the time of impairment and the fair value.This impairment loss has been included in general and administrative expenses. 5. Related party transactions In November, 2008, the company established a new subsidiary in the principality of Monaco, Envoy Capital Group Monaco, S.A.M. (“ECGM”).As part of the local requirements of incorporation, each of the two directors of ECGM, who are residents of Monaco, acquired a 0.1% share interest in ECGM (total of 0.2%) at a cost 5,000 Euros (see note 8 minority interest). These transactions were recorded at the exchange amount, being the amount agreed to by the related parties, as the transactions were considered to be in the ordinary course of business. 6. Bank indebtedness The Company has access to a revolving demand credit facility of $1 million in order to manage day-to-day operating requirements.Amounts borrowed under the facility bear interest at the bank prime rate.Drawings under the credit facility are secured by the $2 million of the Company’s investment portfolio.Borrowings under the facility were $175,000 at December 31, 2009.The credit facility has no set maturity date. 10 7. Derivatives held for trading During the first three months of fiscal 2010, the Company continued to take investment positions in derivative instruments by writing put options on large cap U.S. publicly-traded companies.The put option contracts are publicly traded on the Chicago Board Options Exchange and have expiry dates ranging from January 2010 to January 2011. The options have been recorded at their fair value based on quoted market prices at December 31, 2009.Changes in fair value of the options have been recorded in investment income for the period. The purchase price of all shares underlying the options is approximately USD $5,428,000. 8. Minority interest On November 25, 2008, the Company established a new foreign subsidiary, Envoy Capital Group Monaco, S.A.M (“ECGM”).The mandate for ECGM is mainly to attract new investment opportunities and promote the services of the Company in the European market. As part of the local requirements of incorporation, a small interest in the Company is owned by two directors of ECGM who are residents of Monaco.The ownership of 0.2% has been reflected in the financial statements as minority interest. 9. Share capital Authorized: Unlimited common shares without par value Issued: Three months ended Fiscal year ended December 31, 2009 September 30, 2009 Number of shares Amount Number of shares Amount Balance, beginning of period 8,558,377 $ 9,340,990 8,585,636 $ 9,370,741 Common shares issued (cancelled) pursuant to: Repurchase of shares under normal course issuer bid - - (27,259 ) (29,751 ) Balance, end of period 8,558,377 $ 9,340,990 8,558,377 $ 9,340,990 On April 27, 2009, the Company announced acceptance by the Toronto Stock Exchange (the “TSX”) of its Notice of Intention to Make a Normal Course Issuer Bid (“NCIB”).
